[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
This matter having come before the Court for a hearing in damages on April 11, 1994, and the Court having heard testimony at that hearing establishing that by reason of the CT Page 3940 defaulted defendant's negligent failure to clear an accumulation of ice from the surface of the concrete landing outside the back door of the apartment which the defendant then owned and leased to the plaintiff, the plaintiff suffered a broken ankle, received emergency and follow-up medical treatment, spent six weeks in a cast, was out of work for seven weeks, and continues to suffer limitations in his physical activities, including running, playing certain sports and walking upstairs. The Court hereby enters judgment for the plaintiff and awards him costs plus the following damages:
Ambulance           $    138
Doctor's bills      $    835
Lost wages          $  3,500
         Pain and            $ 10,000 Suffering
         Permanent partial   $ 15,000 disability (5-7.5% of the right ankle) -----------------   -------- Total            $ 29,473
It is so ORDERED this 14th day of April 1994.
Michael R. Sheldon, J.